Case 2:20-cv-00012-JRS-MJD Document 31-1 Filed 03/27/20 Page 1 of 1 PageID #: 425


   Statement of Reasonable Efforts        (s.o.   Ind. L.R. 7.1(g)(1)(B)):
        I, Martin S. Gottesfeld, declare that the following is true and correct
   tmder the penalty of perjury tmder the laws of The United States pursuant to
   28 U.S.C. § 1746 1), Federal Rule of Civil Procedure 11(c) 2), and Southern
   District o In iana Loca u e                 an            on this twentieth
      t     y o Marc ,

         1. My name is Martin S. Gottesfeld and I am the bro se petitioner in the
   case of Gottesfeld v. Lanmer, 2:20-cv-00012-JRS-MJD ( erein "the case"),
   currently pending before The Honorable U.S. District Court for The Southern
   District of Indiana (herein '"Ihe Court").
         2. In order first to try· to avoid the issues detailed in my Mn'ION FOR
   SANCTIONS (FED R. CIV. P. 11, S.D. IND. L.R. 83.S(e)) filed today pursuant to
   the prison-mailbox rule of Houston v. Lack, 487 U.S. 266 (1988) simul et semel
   with this notice, I briefed the relevant matters clearly and explicitly so as
   to eliminate ambiguity.
         3. In further pursuit of tmambiguous and declarative pleading, I numbered
   the paragraphs in the instant verified petition and kept the focus of each
   numbered paragraph short and discrete.
         4. I also chose clear, declarative, and discrete section headings.
         5. I further verified the instant petition pursuant to 28 U.S.C. §§
   1746(1) and 2242.
         6. In a reasonable effort to resolve the issues detailed in the
   aforementioned sanctions motion, I served counsel for the respondent in the
   case with a copy of the typewritten and clearly-captioned motion twenty-four
   (24) days before filing it, in accordance with Fed. R. Civ. P. 11 c) 2), Fed.
   R. Civ. P. 5 b 1 , Fed. R. Civ. P. S(b) 2) C), Fed. R. Civ. P.         , and S.D.
   Ind. L.R. 7.1     1 B•                                                       ~
         7. There have been no conferences as contemplated by S.D. Ind. L.R.
   7.1(g)(2)(A and B).
         8. I further note--to the extent that they may be relevant--S.D. Ind.
   L.R. 16.1     2 and 3); Fed. R. Civ. P. 26(a)(1) B) iii and iv); and Fed. R.
   Civ. P. 26 f 1 , citing Fed. R. Civ. P. 26 a        B•
         I declare that the foregoing is true and correct under the penalty of
   perjury under the laws of The United States. Executed on Friday, March 20th,
   2020.


    by:~
     Martin S. Gottesfeld, pro se




                                    - Page 1 of 1 -
                                  - Page 3 of 3 -
